Citation Nr: 0107884	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  99-08 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant has been recognized as the surviving spouse of 
the veteran who had active service from November 1943 to 
August 1944, and who died in April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318.  

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board in January 2001, at which 
time she testified with respect to the issue listed on the 
title page.  A transcript of that hearing has been associated 
with the record on appeal.


FINDING OF FACT

The veteran was not rated as totally disabled as a result of 
service-connected disability prior to his death.  



CONCLUSION OF LAW

The criteria for dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103A, 
5107); 38 C.F.R. § 3.22 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000). In this regard, the appellant and her 
representative have been provided a statement of the case 
informing them of what is necessary to establish entitlement 
to dependency and indemnity compensation pursuant to the 
provisions of 38 U.S.C.A. § 1318.  The appellant has 
submitted evidence and appeared at a personal hearing.  There 
is no indication that any additional evidence exists or that 
further notification is required.  Therefore, the Board 
concludes that the VA has complied with the Veterans Claims 
Assistance Act of 2000.  

The law provides for dependency and indemnity compensation 
benefits under 38 U.S.C.A. § 1318 for survivors of certain 
veterans who are rated totally disabled at time of death.  

(a) Even though a veteran died of nonservice-connected 
causes, VA will pay death benefits to the surviving spouse in 
the same manner as if the veteran's death were service 
connected, if:

(1) The veteran's death was not the result of his willful 
misconduct, and (2) at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was:  (i) rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding death; or (ii) rated by VA as 
totally disabling continuously since the veteran's release 
from active duty and for at least 5 years immediately 
preceding death.  

(b) For purposes of this section, "entitled to receive" means 
that at the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because:  

(1) VA was paying the compensation to the veteran's 
dependent; (2) VA was withholding the compensation under 
authority of 38 U.S.C. § 5314 to offset an indebtedness of 
the veteran; (3) the veteran had applied for compensation but 
had not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 
10 U.S.C. § 1174(h)(2); (6) VA was withholding payments 
because the veteran's whereabouts was unknown, but the 
veteran was otherwise entitled to continued payments based on 
a total service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. § 5309.  

(c) For purposes of this section, "rated by VA as totally 
disabling" includes total disability ratings based on 
unemployability (Sec. 4.16 of this chapter).

(d) To be entitled to benefits under this section, a 
surviving spouse must have been married to the veteran (1) 
for at least one year immediately preceding the date of the 
veteran's death; or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage.  38 C.F.R. § 3.22.  

The appellant has not claimed and the record does not show 
that the veteran would have been rated as totally disabled, 
for compensation purposes, but for clear and unmistakable 
error in a previous rating decision.  

The appellant initiated claims for service connection based 
on the cause of the veteran's death in June 1969 and November 
1975.  These claims were denied by actions in September 1969 
and December 1975.  In June 1995 the appellant submitted 
evidence relating to a claim for benefits and in September 
1998 submitted a claim for dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318.  

The record reflects that a September 1944 RO decision granted 
service connection for dementia praecox, catatonic type, and 
assigned a 100 percent evaluation from August 26, 1944.  A 
December 1944 RO decision assigned a 30 percent evaluation 
from December 25, 1944, and a December 1945 RO decision 
assigned a 10 percent evaluation from February 19, 1946.  
These evaluations were upheld in a March 1946 Board decision.  

An August 1948 RO decision assigned a 100 percent evaluation 
for dementia praecox, catatonic type, now diagnosed as manic 
depressive reaction, manic type, effective May 18, 1948.  A 
September 1948 RO decision assigned a 70 percent evaluation 
for manic depressive reaction, manic type, from November 2, 
1948, and a July 1949 RO decision assigned a 30 percent 
evaluation from September 20, 1949.  

A December 1952 RO decision assigned a 100 percent evaluation 
for manic depressive reaction, manic type, from October 31, 
1952, and a March 1953 RO decision continued this evaluation.  
A May 1954 RO decision assigned a 70 percent evaluation from 
July 28, 1954.  

A July 1956 RO decision assigned a 50 percent evaluation from 
September 2, 1956, and September 1958 and June 1961 RO 
decisions continued the 50 percent evaluation.  The 
50 percent evaluation was in effect at the time of the 
veteran's death on April 17, 1969.  

38 C.F.R. § 20.1106 (2000), effective March 4, 1992, 
provides, in relevant part, that, "[e]xcept with respect to 
benefits under the provisions of 38 U.S.C.A. § 1318..., issues 
involved in a survivor's claim for death benefits will be 
decided without regard to any prior disposition of those 
issues during the veteran's lifetime."  The United States 
Court of Appeals for Veterans Claims found that "the clear 
message of § 20.1106 is that final rating decisions during 
the veteran's lifetime are controlling when determining if, 
under § 1318(b) at the time of a veteran's death, he or she 
had been entitled to compensation for a total disability 
rating for 10 continuous years immediately preceding the 
veteran's death."  Marso v. West, 13 Vet. App. 260, 266 
(1999).  It was concluded that "Section 20.1106 is a 
reasonable interpretation of 38 U.S.C. § 1318(b), and must be 
upheld by this Court."  Id.  Therefore, the Court held that 
"where a prior final VA determination had denied the veteran 
a total disability rating, so that the veteran had not been 
rated totally disabled for 10 continuous years prior to his 
or her death, a survivor under section 1318(b) must 
demonstration [clear and unmistakable error] in the prior VA 
determination in order to establish eligibility under 
§ 1318(b)(1)."  Id.  See also Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

In light of the holding in Marso and Timberlake, if decisions 
rendered during the veteran's lifetime demonstrate that he or 
she did not have a total disability rating for a continuous 
period of 10 years immediately preceding death, a survivor 
must show clear and unmistakable error in the pertinent 
decision or decisions during the veteran's lifetime in order 
to establish dependency and indemnity compensation under 
§ 1318.  In light of the above analysis and the application 
of the applicable law to the facts of this case, a 
preponderance of the evidence is against the appellant's 
claim because final rating decisions during the veteran's 
lifetime establish that he did not have a total disability 
rating due to service-connected disability and it has neither 
been asserted or shown that there was clear and unmistakable 
error in any of those rating decisions.  Accordingly, the 
dependency and indemnity compensation claim pursuant to 
38 U.S.C.A. § 1318 must be denied.  


ORDER

Dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318 is denied.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

